Judgment reversed upon the law and the facts, with costs, and judgment directed for plaintiff, with costs, requiring defendant specifically to perform the contract, with an abatement to plaintiff in the amount of the value of the inchoate right of dower of respondent’s "wife. The case is remitted to the Special Term for the purpose of fixing the amount of the abatement, which amount, when determined, shall be inserted by the clerk in the judgment hereby directed. The finding that the execution of the contract was procured by fraud is against the weight of the evidence. Findings of fact and conclusions of law inconsistent with this decision (which findings and conclusions shall be specified in the order) are reversed and plaintiff’s proposed findings and conclusions are found. Lazansky, P. J., Rich, Young, Kapper and Hagarty, JJ., concur. Settle order on notice.